     Case 1:19-cv-01075-ERK-PK Document 142 Filed 07/14/21 Page 1 of 3 PageID #: 1465




                                             3 Dakota Drive, Suite 300
                                           Lake Success, New York 11042
                                             Telephone: (516) 328-2300
                                                Fax: (516) 328-6638
                                               www.abramslaw.com

Amy B. Marion, Esq.
Partner
amarion@abramslaw.com



                                                              July 14, 2021


        Via ECF
        Magistrate Peggy Kuo
        United States District Court Magistrate
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                               Re:     Jamell O’Neal, et al. v. Unites States of America, et al.
                                       19-CV-05039 (MKB)(PK)

                                       Related Action
                                       Scott, et al. v. Quay, etl al., 19-CV-01075 (ERK)(PK)

        Your Honor:

                This firm is counsel to the O’Neal plaintiffs. We submit this joint letter on behalf of all
        parties pursuant to Your Honor’s July 1, 2021 Minute Entry directing the parties to confer and to
        then inform the Court of the parties respective positions if there is no agreement as to the O’Neal
        plaintiffs’ request to stay their action.

                The Scott plaintiffs have informed the undersigned that they take no position on this issue.

                It is the O’Neal plaintiffs’ position that in light of Judge Korman’s Certification Order and
        the consolidation of the O’Neal action into the Scott action, the O’Neal action should be stayed
        until such time as the class action is resolved, or Plaintiffs opt out of the class. This approach
        promotes efficiency by eliminating unnecessary discovery in favor of the class process, and is
        superior to the approach suggested by the government—that Plaintiffs dismiss the O’Neal case
        without prejudice—for a number of reasons.


                                                         1
Case 1:19-cv-01075-ERK-PK Document 142 Filed 07/14/21 Page 2 of 3 PageID #: 1466




          Staying discovery in the O’Neal action comports with the provisions of Fed. R. Civ. P.
 Rule 23 which the Court considered when determining that class certification was warranted.
 Specifically relevant here, the Court has already determined that “questions of law or fact
 common to class members predominate over any questions affecting only individual members,
 and that a class action is superior to other available methods for fairly and efficiently
 adjudicating the controversy.” See Fed. R. Civ. P. Rule 23(b)(2)(B)(3). As Rule 23 dictates,
 “[t]he matters pertinent to these findings include: (A) the class members' interests in individually
 controlling the prosecution or defense of separate actions; [and] (B) the extent and nature of any
 litigation concerning the controversy already begun by or against class members . . . . ” Staying
 the O’Neal action is consistent with the interests the Court considered in granting class
 certification and serves to ensure that the interests of the class are not impaired nor impeded.

         Moreover, the government’s suggested approach does not resolve their stated concern
 about what might happen with respect to individual discovery if the O’Neal Plaintiffs were to opt
 out of the class. Even if the O’Neal Plaintiffs dismissed their claims without prejudice, there is a
 possibility that they could later opt out of the class and seek to pursue their individual
 claims. Thus, the logistical concerns about individual discovery and trial scheduling and
 management would continue to exist even under the government’s preferred course. The
 requested stay therefore would not impose any undue hardship on the government.

         Conversely, there is a risk that Plaintiffs could be unduly prejudiced by dismissing the
 O’Neal action (even though the dismissal would be without prejudice). While the O’Neal
 Plaintiffs have filed timely claims and could potentially pursue them in the future if they were to
 opt out of the class, that would not be the case if they were left in a position where they would be
 forced to re-file their claims since opt-out plaintiffs are not permitted to resurrect “claims arising
 from factual predicates identical to those asserted in a prior class action from which they opted
 out.” Wai Hoe Liew v. Cohen & Slamowitz, LLP, 265 F. Supp. 3d 260, 275–76 (E.D.N.Y.
 2017), as revised (June 16, 2017) (citations omitted).

         In light of the foregoing, the proposed stay is the course that best promotes equity and
 efficiency.

        Defendant United States of America objects to the O’Neal plaintiffs’ request for a stay.

         On April 2, 2021, the Court consolidated the Scott and O’Neal cases for purposes of
 discovery. Accordingly, discovery in both cases should proceed, as consolidated, on parallel
 schedules to promote the interests of judicial economy and to avoid unnecessary costs and delays
 in either case. See Fed. R. Civ. P. 42(a); see also Cole v. Schenley Industries, Inc., 563 F.2d 35, 38
 (2d Cir. 1977) (noting that consolidation is appropriate when two or more actions pending before
 a Court involve a common question of law or fact and that the purpose of consolidation is to
 promote judicial economy).

         Because these matters are proceeding on a consolidated schedule, a stay is not justified by
 the fact that the O’Neal plaintiffs may choose later in this litigation whether to opt out of the class
 in Scott. If the O’Neal plaintiffs wish to maintain their action in the event they should ultimately
 choose to opt out of the Scott class, they need to prosecute the action, comply with discovery
 deadlines and respond to the discovery requests that the United States propounded on them on
                                                   2
Case 1:19-cv-01075-ERK-PK Document 142 Filed 07/14/21 Page 3 of 3 PageID #: 1467




 April 26, 2021. Requiring the O’Neal plaintiffs to prosecute their case is by its nature not
 prejudicial in any way to plaintiffs. On the other hand, defendants in this matter, as well as all
 parties in the Scott matter, would be disadvantaged by a stay in O’Neal that would put off discovery
 of issues unique to O’Neal far later in the litigation when the issues in Scott are ripe for
 adjudication. Under that scenario, the discovery in O’Neal will either force an entirely separate,
 later adjudication of that case, or delay the adjudication of all of the consolidated cases. Such a
 result would defeat the entire purpose of the consolidation of these cases, with the intent that they
 proceed along the same schedule.




                                                       Respectfully,




                                                       Amy Marion




 cc:    Via ECF
        all counsel of record




                                                  3
